729 N.W.2d 508 (2007)
Marshall POWELL, Jr., Individually, and Marshall Powell, Jr., and Barbara Jarrells, Co-Personal Representatives of the Estate of Florcie Mae Powell, Deceased, Plaintiffs-Appellants,
v.
OAKWOOD HEALTHCARE, INC., d/b/a Oakwood Annapolis Hospital, Alok Shukla, M.D., and James Neuenschwander, M.D., Defendants-Appellees.
Docket No. 130452. COA No. 263639.
Supreme Court of Michigan.
April 13, 2007.
On order of the Court, the application for leave to appeal the December 22, 2005 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.